DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 21st, 2021 is acknowledged.
Applicant’s election of Group I in the reply filed on 5/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, claim 50 should have been included in Group I since it depends from claim 49.  
The claims under examination are: 1-2, 6, 8, 49-50, 64 and 66.  
Claims 9-11, 23, 25, 44, 55, 59-60, 65 and 67 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 6, 8, 49-50, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149591 to Yang in view of WO 2001/051543 to Buono.
Regarding claim 1:  Yang teaches a low VOC coalescing composition (Yang ¶ [0006]).  Yang teaches the genus of compounds having the structure of formula IA (e.g. tricarboxylic esters; Yang ¶ [0017] and claim 5).  As plasticizers, Yang also many examples of species having the structures of formula IIA (e.g. dimethyl adipate in Yang claim 5), which meets claimed formula IIA wherein R4/R5 is C1 alkyl and X is -(CH2)4-.  Yang (claim 5) further recognizes that the ingredients can be used in combination (“at least one selected from the group consisting of”).
Yang differs from in the instant invention in that, for formula IA, the genus is taught, not the claimed species.  The claimed species is not novel, and is known from Buono (1:15-20).  Yang and Buono are analogous art in that they are concerned with the same field of endeavor, namely plasticizers used for coating compositions that comprise polymer+filler+plasticizer.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add the plasticizer of Buono, (which is within the genus of the tricarboxylate species of Yang) to arrive at the invention as claimed.  The motivation in doing so is that Buono specifically shows that the claimed ingredient can plasticize compositions just as well as trimellitate plasticizer (which is a tricarboxylic species used in Yang; ¶ [0017]), at lower concentrations (Buono 6:5-12); a person having ordinary skill in the art recognizes that less plasticizer can provide cost savings due to fewer chemicals; fewer potential toxic contaminants; and improved cryogenic and flame retardance properties (Buono 1:23-2:7).
Regarding claim 2:  Buono teaches R1=R2=R3=hexyl in the tested species on page 6; other variants are taught on 2:23-28).
Regarding claims 6 and 8:  Yang teaches e.g. dimethyl adipate in which R4/R5 are methyl and X is a (CH2)4.
Regarding claims 49-50:  Yang teaches the claimed composition further containing e.g. pigments (Yang claim 2) among other ingredients.  Buono teaches R1=R2=R3=hexyl in the tested species on page 6; other variants are taught on 2:23-28).
Regarding claims 64-66:  Yang teaches latex paints (Yang ¶ [0004]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767